CHILTON, J.
I concur with the majority of the court in reversing the judgment of conviction in this case, because I believe the indictment is fatally defective, inasmuch as it does not aver that the matter about which the defendant attempted to influence the judgment of the justice, was within his jurisdiction. But I feel constrained to differ with my brethren, as to the construction which they place upon the statute under which the conviction was had. In my judgment, it is not indispensable that the matter, cause or proceeding, in which the decision, or judgment of the officer, is to be influenced by the bribe, should afterwards be actually brought ¡before him, in order to constitute the offence. But if the party corruptly give, or promise any gift, or gratuity whatever, “ with intent to influence the act, vote, opinion, decision, or judgment,” of any officer, whether executive, legislative or judicial, on any matter, cause or proceeding, which may be then pending, or may, by laio¡ come, or be brought before him in his official capacity, the crime is complete, although the matter never should come before such officer. The law, it is well remarked, abhors the least tendency to corruption; and at common law, attempts to bribe, though unsuccessful, were held indictable, 1 Russell on Crimes, 156; United States v. Warrall, 2 Dall. 184; Rex v. Plympton, 2 Ld. Raym. 1377; Rex v. Yaughn, 4 Burr. 2494, affirmed in Rex v. Pollman et al. per Lord Ellenborough, 2 Camp. 230. It is true, the intention to corrupt the justice in regard to his anticipated action upon the case, is not an of-fence which the law can punish ; but when that intention is *607evidenced by overt acts — when the promise is complete to confer upon the officer the reward, as a premium to incline him to act contrary to his duty, and in violation of the known rules of honesty and integrity, the defendant has done his part towards consummating the guilt, and the punishment inflicted is not disproportioned to the demerit of his crime. The matter, cause or proceeding, must be one*which may come before him, that is, comes within his jurisdiction, or which may be brought before the officer, or which may be pending at the time of the corrupt promise. The legislature, I think, did not intend that the prosecution should depend upon the fact whether the officer actually had it in his power to carry out the corrupt agreement before the indictment was exhibited. It is sufficient, I think, that the subject matter upon which the bribe was to operate existed, and could legally be brought before the officer in his official capacity. The offence consists, in contemplation of the statute, in poisoning and corrupting the source and fountain of justice, and although the particular deleterious consequence designed to be effected by the parties has not ensued, the State nevertheless has an officer corrupted, and society has lost all protection for its rights, so far as the administration of the law by him is concerned. Let us suppose a case, to illustrate my idea. There exists a large number of demands against an individual, coming within the jurisdiction of the justice of the peace resident in the beat, before whom the suits to recover upon them must be brought, if brought at all. The debtor goes to the justice and corruptly bribes him to rid him of these demands, by deciding the causes when they shall come up, in his favor. But the suits are never brought; and why ? The justice, under the influence of the corrupt agreement, has forestalled the creditors by an expression of an opinion, or a direct declaration as to how such cases would be decided, should they be brought before him, and they are thus driven into an abandonment of their claims. Here, then, we have the mischief designed to be remedied by the statute. It is manifest the same evil results as if the suits had been brought and corruptly decided, yet, according to the opinion of my brethren, the guilty agent who has thus purchased his exemption, is not liable to indictment under the *608statute ; and what is said of the justice, may be applied to all other officers, whether executive, legislative or judicial, I apprehended the legislature felt little less solicitude in preserving free from pollution the altar of justice, than the framers of the constitution did in regard to the purity of the ballot box ; and so jealous were the latter, that by an express provision in the constitution, “every person is disqualified from holding any office or place of honor or profit under the authority of the State, who shall be convicted of having given, or offered, any bribe to procure his election or appointment.” Art. 6, § 4. To conclude: In my opinion, if the State can show a promdse on the part of the defendant to give to the justice a gratuity, with intent to influence his opinion, decision or judgment, upon a matter which properly came within his jurisdiction, and which by law could have been brought before him in his judicial capacity, he should be convicted. I think such construction accords with the spirit of our legislation upon the subject, as well as with the letter and policy of the act. 1